Title: To George Washington from Abraham Skinner, 24 September 1780
From: Skinner, Abraham
To: Washington, George


                        
                            Sir
                            Commy prisoners Office 24th Septemr 1780.
                        
                        Having received your Excellency’s orders of the 17th instant, I proceeded to Elizabeth Town for the purpose
                            of meeting Mr Loring the British Commissary, to whom, on the 21st instant, I made the proposal of Exchange No. 1 agreeable
                            to your wish, and the next day received his answer thereto.
                        The enemy seem resolved to pursue their determination of not exchanging an Officer without the privates, and
                            threaten the removal of our prisoners from New York to Hallifax or the West Indies unless they are released.
                        I beg leave to refer your Excellency to the inclosed letter from Mr Loring (No. 2) in which is contained an
                            explicit answer to my proposition, and am with the greatest Respect Yr Excellency’s most obt humble Servt
                        
                            Abm Skinner
                            Comy Genl Priss.
                        
                     Enclosure
                                                
                            
                                Sir
                                Elizabeth Town Septemr 21st 1780
                            
                            Agreeable to His Excellency General Washingtons instructions to me, I am to propose to you the exchange
                                of all your Officers who are prisoner of War in our hands, and
                                also of all the Officers of Convention on parole in New York or in Europe, for an equal
                                number of ours of like Rank and according to the order of the captivity; and where the principle of equal Rank will
                                not apply: I will exchange them on the footing of composition, confining the composition to Officers only and according to the value or Tariff treated of and judged reasonable by the
                                Commissioners at the last meeting at Amboy.
                            That in the exchange on the principle of Composition, our Officers next in rank to those belonging to
                                your Army who cannot be exchanged on the principle of equality are to be included and in the order of their captivity.
                            These are the general principles by which I am to be governed in the execution of the proposed business,
                                and which are to operate only in general with respect to our Officers prisoners in this Quarter and for their benefit,
                                whose long captivity give them a claim to the public’s first attention.
                            There is however the exchange of Brigr Gen. du Portail and Lieut. Colo. Laurens, who were taken at
                                Charles town, which I am also directed to make, and also the exchange of Colo. Webb and Lt Colo. Ramsay upon the terms
                                heretofore proposed.
                            It is wished that the exchange of all the Officers prisoners of War in our
                                hands, and also of all the Convention Officers on parole in New York or Europe may take place, but if we cannot make
                                so general as to comprehend the whole, we will make it as extensive as we can. I am Sir Yr most obt humble Servt
                            
                                Abm Skinner
                                Comy Genl Prisrs
                            
                        
                        
                     Enclosure
                                                
                            
                                Sir
                                Elizabeth Town 22d Septemr 1780.
                            
                            You must naturally imagine, how much I have been surprized at the receipt of your letter dated yesterday,
                                containing proposals of a general Exchange of the Officers prisoners of War, without any consideration for the
                                unfortunate privates. You will please to recollect that the proposal for the exchange of the American privates
                                prisoners of War in New York came first from you, in last February, in which, an Express Vessel was dispatched to His
                                Excellency General Sir Henry Clinton in South Carolina, for his orders concerning this matter, which were obtained
                                early in May, on the sight of which Month, I writ to you, consenting to an exchange of the privates as far as the
                                American privates prisoners of War in New York went, as also of all the Officers Rank for Rank, or otherwise, by
                                composition, where similar Ranks did not apply. This offer, for an exchange of Officers and privates, was repeated in
                                the Month of June, by the order of the King’s Commander in Chief in America, he being arrived at that time from South
                                Carolina at New York. Some time in July, you proposed an Exchange of Officers without privates, and desired a meeting
                                with me at Staten Island, to adjust any doubtful matters that might arise upon the subject. Willing in my part, to do
                                every thing for the humane purpose of an exchange, which His Excellency Sir Henry Clinton had expressed to have very
                                fully at heart, I obtained permission to meet you, but, unfortunately finding you positively instructed not to make
                                any exchange of the privates prisoners of War, I am under the necessity of informing you, that I could not engage in a
                                business that had so inhumane a conclusion. I repeat, therefore, my surprize, that you should meet me again at this
                                place with the same ungenerous proposals.
                            I have now, on my part, to inform you, that I am prepared and ready to make an exchange with you of all
                                the British and German Officers prisoners of War in your hands, for an equal number of American Officers prisoners of
                                War on Long Island, rank for rank, and where similar ranks will not apply, to pursue the exchange on the footing of
                                composition, according to the Value or Tariff treated of and adjudged reasonable by the
                                Commissioners at the last meeting at Amboy and that in the exchange on the principles of composition the Officers next
                                in rank to those who cannot be exchanged on the principles of equality may be included, and that General Washingtons
                                principle of Justice respecting the American Officers prisoners of War first taken to be first exchanged, may be
                                pursued. In this exchange will also be included such Officers, prisoners of War, as are on parole on both sides, as
                                also the American Officers, Violators of Parole, in their order of Capture.
                            I am also instructed and directed, to make the exchange with you of the Officers of the Troops of
                                Convention, who are on parole in New York or in Europe, and also of the Officers taken on board the Eagle packet, with
                                an exception to Major General de Reidesel, Major General Phillips and Lt General Burgoyne, and on the subject of these
                                Officers I am ordered to inform you, that however it may happen respecting the immediate exchange of the two Major
                                Generals, that of Lieut. General Burgoyne cannot come into contemplation or be admitted of untill two compleat
                                divisions of the troops of Convention are exchanged, agreeable to a plan conversed upon between the Commissioners at
                                the last meeting at Amboy; Copies of which plans of exchange the Commissioners on both sides had for the perusal of
                                their superiors. Lieutenant General Burgoyne can only therefore be exchanged with the third or last division of the
                                troops of Convention.
                            I am to inform you, that this Exchange of Officers, as now proposed by me, can only take place with the
                                exchange of privates prisoners of War on both sides, as far as the number of the American privates prisoners of War
                                now in New York, and according to the plan given by me to you in my letters of May and June last upon this subject.
                            I am also further to inform you, that I came to Elizabeth Town prepared to settle with you a plan for the
                                immediate exchange of the British and German Troops under the treaty of Convention of Saratogha, against the American
                                troops, under Maj. General Lincoln, taken at the surrender of Charlestown upon which subject, Major Genl Lincoln and
                                Major Genl Phillips have met at Elizabeth Town. I have been ordered to pursue this, under the instructions of Major
                                General Phillips, who directs me to inform you, that he is ready to give me full authority and advice upon this
                                matter, for the carrying such exchanges into immediate Act, supposing you have any power from your superiors to enter
                                upon that Business.
                            The making a general Exchange of both Officers and privates is so full of that humanity and generosity,
                                which ought to subsist between Armies, that I will not expatiate upon it, nor need I enlarge
                                    upon the constant attention we have had to carry these compassionate purposes into execution.
                                It will be left to a dispassionate World to judge of—But I am to inform you, that after having kept a considerable
                                part of your prisoners of War for above twelve months at New York, and the whole above six at a very great
                                inconveniency, and at a still greater expence; it becomes necessary that we should be released from one and the other
                                and if your superiors are cruel enough, not to suffer the Men who fight their Battles to be exchanged, we shall be
                                under the necessity of sending them to some other parts where they may be lodged and fed, under every description of
                                humanity, but without being at that inconveniency and expence, as I have before observed they are to us in their
                                present situation. I am Sir Your most obt hble Servt
                            
                                Josa Loring
                                Comy Genl priss.
                            
                        
                        
                    